 

aly Kr

 

‘Case 2:19-mj-10884-RBM Document1 Filed 09/26/19 PagelD.1_Page 1 of 2

co AO [06 (Rev. 04/10) Application for a Search Warrant fc. | l = lc)

 

 

 

UNITED STATES DISTRICT COURT SEP 2 6 2019

 

 

 

 

 

for the
CLERK. US. DISTR

Southern District of California SCUTHERN DISTRICT OF CALIFORNIA

BY \M (2 DEPUTY
In the Matter of the Search of )
(Briefly describe the property to be searched y

or identify the person by name and address) ) Case No.
One LG B470 ) :
IMEI: 014858001265615 Wh 10 884

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location}:

See Attachment A-3.

located in the Southern District of California , there is now concealed (identify the

person or describe the property to be seized}:
See Attachment B.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
wo evidence of a crime;
O contraband, fruits of crime, or other items illegally possessed;
of property designed for use, intended for use, or used in committing a crime;
CF a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
8 USC 1324(a)(1)(A)iD & (I(T) ~=Conspiracy te Transport Aliens in the United States

8 USC 1325(a)(1) & 18 USC 2s Improper Entry and Aiding and Abetting

The application is based on these facts:

See attached aifidavit of Border Patrol Agent Miguel Flores

wf Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days:
under 18 U.S.C. § 3103a, the basis of which is set forth on the attgel ie

} is requested

  
 

 

 /I .
\ Applicent's signature

Miguel Flores, Border Patrol] Agent

Printed name and title

 

Sworn to before me and signed in my presence.
——
Date: 9/26 / 9 {BiB lo 2
eared Judge ‘s signature

City and state: E} Centro, California Hon. Ruth Bermundez Montenegro, U.S. Magistrate Judge

Printed name and title

 

 

 
 

‘Case 2:19-mj-10884-RBM Document1 Filed 09/26/19 PagelD.2 Page 2 of 20

ATTACHMENT A-3
PROPERTY TO BE SEARCHED

Target Phone 3

One LG B470
IMEI: 014858001265615

Currently in the possession of Indio Border Patrol Station located at 45620 Commerce

Street, Indio, California 92201.
 

‘Case 2:19-mj-10884-RBM Document1 Filed 09/26/19 PagelD.3 Page 3 of 20

ATTACHMENT B
ITEMS TO BE SEIZED

Authorization to search Target Phones 1 through 4 includes the search of disks,

memory cards, deleted data, remnant data, slack space, and temporary or permanent files

contained on or in Target Phones 1 through 4 for evidence described below. The seizure

and search of Target Phones 1 through 4, and will be conducted in accordance with the

affidavit submitted in support of the warrant.

The evidence to be seized from Target Phones 1 through 4 will be electronic

records, communications, and data such as emails, text messages, photographs, audio files,

videos, and location data for the period from June 1, 2019 (approximately a week before

one of the material witnesses began their journey from Mexico to the United States)

through August 1, 2019 (the date after the apprehension).

a.

tending to identify the smuggling of undocumented aliens into the United
States and then to the final destination within the United States;

tending to identify accounts, facilities, storage devices, and/or services—such
as email addresses, IP addresses, and phone numbers—used to facilitate the
smuggling of undocumented aliens into the United States, or to their final
destination within the United States;

tending to identify co-conspirators, criminal associates, or others involved in
the smuggling of undocumented aliens into the United States, or to their final
destination within the United States;

tending to identify travel to or presence at locations such as stash houses, ports
of call, launch bays, or delivery points involved in the smuggling of
undocumented aliens into the United States, or to their final destination within
the United States;

tending to identify the user of, or persons with control over or access to, the

subject telephones; and/or
 

‘Case 2:19-mj-10884-RBM Document1 Filed 09/26/19 PagelD.4 Page 4 of 20

f. tending to place in context, identify the creator or recipient of, or establish the
time of creation or receipt of communications, records, or data involved in the
activities described above; and

g. tending to identify method, and manner of payment for smuggling of
undocumented aliens into the United States, or to their final destination
within the United States;

h. tending to support or contradict the statements provided by Erica Ortis, Juan
Garcia-Sanchez, Juan Aguillares-Delgado, Ramiro Gonzalez-Madrigal, and
Brigido Jose Villa-Mota.

which are evidence of crimes and property used in the commission of crimes of Title 8,
United States Code, Sections 1324(a)(1)(A)(ii) and (v)(I) — Conspiracy to Transport Aliens
in the United States; and, Title 8, United States Code, Section § 1325(a)(1) and Title 18,
United States Code, Section 2 -- Improper Entry and Aiding and Abetting.
 

4

Ny of Case 2:19-mj-10884-RBM Document1 Filed 09/26/19 PagelD.5 Page 5 of 20
nk Ne
k al?
1 AFFIDAVIT
2 I, Miguel Flores, U.S. Border Patrol Agent, after being duly sworn, state:
3 INTRODUCTION
4 1. I make this affidavit in support of applications for warrants for four (4) cellular
5 || phones seized from a July 31, 2019 human smuggling event. These cellular phones are
6 || described as follows:
7
g a. One Apple iPhone 7 A1660
FCC ID: BCG-E3085A
9 (“Target Phone 1”)
10 .
b. One Alcatel Cricket
11 IMEI: 014858001265615
12 (“Target Phone 2”)
13 c One LG B470
14 IMET: 014858001265615
(“Target Phone 3”)
15
16 d One Samsung Galaxy $10+
IMEI: 358181101169080
17 (“Target Phone 4”)
18
19 further described in Attachments A-1 through A-4, respectively, and incorporated herein
0 by reference, These devices currently are in the possession of Indio Border Patrol Station
1 located at 45620 Commerce Street, Indio, California 92201.
99 2. I seek authority to search the Target Phones 1 through 4 for evidence of
33 crimes and property used in the commission of crimes, described more fully in Attachment
4 B (incorporated herein by reference), for violations of: Title 8, United States Code,
5 Sections 1324(a)(1)(A)(ii) and (v)(1) — Conspiracy to Transport Aliens in the United States;
26 and, Title 8, United States Code, Section § 1325(a)(1) and Title 18, United States Code,
07 Section 2 -- Improper Entry and Aiding and Abetting. I seek authority to search Target
28 Phones 1 through 4 from June 1, 2019 (approximately a week before one of the material
1

 

 

 
 

oO oc ~F G& ta Bh W NH —

NN 8B HN WB NH BR ND ND OND ee ea a ee
oo “sD th BP WH NY FF OS OO HS KH UB UU UU lL

 

 

.Case 2:19-mj-10884-RBM Document1 Filed 09/26/19 PagelD.6 Page 6 of 20

witnesses began their journey from Mexico to the United States) through August 1, 2019
(the date after the apprehension).

3. Because this affidavit is being submitted for the limited purpose of
establishing probable cause in support of the applications for search warrants, it does not
set forth every fact that others or I have learned during the course of this investigation.
Dates, times and amounts are approximate.

EXPERIENCE AND TRAINING

4. Jama Border Patrol Agent employed by the U.S. Department of Homeland
Security (“DHS”), Customs and Border Protection. I have been a Border Patrol Agent since
December 4, 2006. I am a graduate of the USBP Training Academy in Artesia, New
Mexico. I am a graduate of the Federal Law Enforcement Training Center (““FLETC”).

5, I am a Federal Law Enforcement Officer within the meaning of Rule 41(b) of
the Federal Rules of Criminal Procedure, that is, a government agent engaged in the
enforcement of the criminal laws of the United States, and thereby authorized to request
issuance of federal search and seizure warrants. I am empowered to conduct investigations
of, and to make arrests for, federal offenses.

6. As a Border Patrol Agent, my primary duties include the investigation of
criminal immigration-related violations under Title 8 of the United States Code. I
investigate violations of the United States Code, including alien smuggling or human
trafficking and illegal entries within the Southern District of California. I have spoken with
other agents with extensive experience in human smuggling investigations.

7. [have arrested or participated in the arrest of numerous persons for violations
under Title 8 ofthe U.S. Code. In these cases, I have conducted interviews with the arrested
persons and their associates, as well as cooperating individuals and informants. I have
conducted surveillance of human smugglers while operating inside the United States.
Through these investigative activities, I have gained a working knowledge and insight into
the typical activity of human smuggling organizations, and the structure of their networks.

I also have gained information as to the normal operational habits of persons who make

 
 

Oo cof “I HA WH SB WH YN

oo “sa DH A BSB WH NY FF SG CO CO HS DH tr BP WH YRS GS

 

 

Case 2:19-mj-10884-RBM Document1 Filed 09/26/19 PagelD.7 Page 7 of 20

their living as human smugglers.

8. Through the course of my training, investigations, and conversations with
other law enforcement personnel, defendants, and smuggled humans, I am aware that it is
a common practice for: (a) human smugglers to work in concert with other individuals and
to do so by utilizing cellular telephones, and portable radios to maintain communications
with co-conspirators in order to further their criminal activities; and, (b) the smuggled
aliens to communicate with the human smugglers or a go-between by utilizing cellular
telephones in order to further their illegal entry into the United States. Conspiracies
involved in the smuggling and trafficking of undocumented aliens generate many types of
evidence including, but not limited to, cellular phone-related evidence such as voicemail
messages referring to the method and manner of the smuggling venture, arrangements of
travel and payment, names, photographs, text messaging (via SMS or other applications),
and phone numbers of co-conspirators. I also know that human smugglers often use
fraudulent information to subscribe to communication facilities, especially cellular
telephones, and frequently change communications facilities to thwart law enforcement
efforts to intercept their communications.

9. In preparing this affidavit, I have conferred with other agents and law
enforcement personnel who are experienced in the area of human smuggling
investigations, and the opinions stated below are shared by them. Further, I have personal
knowledge of the following facts, or have had them related to me by persons mentioned in
this affidavit.

10. Based upon my training and experience and consultations with law
enforcement officers experienced in human smuggling investigations, and all the facts and
opinions set forth in this affidavit, I submit the following:

a. Human smugglers and smuggled aliens use “digital devices,” including
cellular telephones and smart electronic devices with messaging applications because these

devices are mobile. In addition, these devices allow smugglers and smuggled aliens to

 
 

Oo CO ~) HB Ww F&F W BH

NM NM MB BR BB YB NY BR ORD wm; ee | eee
Oo sD ON OO FB WwW NB FSF GS Oo wo HN DH OH BH ON US lf

 

 

Case 2:19-mj-10884-RBM Document1 Filed 09/26/19 PagelD.8 Page 8 of 20

have instant access to telephone calls, instant messaging, text messaging, social media
applications, and voice messaging.

b. Human smugglers and smuggled aliens use their cellular telephones.

jand smart electronic devices to communicate amongst each other to coordinate the logistics

and payments related to the smuggling of the undocumented aliens into the United States
and from thereon. |

og, An undocumented alien or someone closely associated with this
undocumented alien may make contact using their cellular phones or smart electronic
devices with an initial human smuggler while the undocumented alien is outside of the
United States. They will discuss over the phone or via a messaging application about the
logistics as to how to smuggle this undocumented alien into the United States and the
financial payments involved with the smuggling act. Using the phone or a messaging
application on the phone, this smuggler will work with other associates to coordinate how
to smuggle this undocumented alien along with the financial payments. Using the phone
itself or a messaging application on their phone, the smuggler or associates will advise the
undocumented alien or the close contact to the undocumented alien about the next steps
including the meet-up point. Using the phone or messaging application, they may discuss
the method, manner and payment at that time or after successfully smuggling the
undocumented alien into the United States.

d. The undocumented aliens also will use their phones to make calls or
send text messages to discuss the smuggling arrangements with the smugglers themselves,
or a go-between such as a family member or close friend prior to and during the smuggling
event. On making their illegal entry into the United States, the smuggled aliens may use
their phones to continue to communicate with the smugglers or the go-between such as a
family member or close friend to discuss the manner and method of the smuggling activity
including the payment. . |

e. Human smugglers use digital devices to actively monitor the progress

of their illegal cargo, i.e., the undocumented aliens, while the conveyance is in transit;

 
 

Oo cof “SD tA Bh WH YW

No NM Bw Bw BR ND OND ORD ORDO mm ei a ee
oOo ~“s DH tre BP WH NH KS CT OBO fF HS NH Or OB OH YUL lf;

 

 

Case 2:19-mj-10884-RBM Document 1 Filed 09/26/19 PagelD.9 Page 9 of 20

f. Human smugglers and their co-conspirators use cellular/mobile
telephones and smart devices because they can easily arrange and/or determine what time
their illegal cargo will arrive at predetermined locations both in Mexico and in the United
States;

g. Human smugglers use digital devices to direct the human smuggler
pilots of boats and drivers of cars to synchronize an exact drop off or pick up time of their
illegal cargo; |

h. Human smugglers use digital devices to notify or warn their co-
conspirators of law enforcement activity, and in particular Custom and Border Protection
(CBP) enforcement activity, to include the presence and posture of marked and unmarked
units, as well as the operational status of law enforcement checkpoints.

i. Human smugglers use digital devices to coordinate with stash house
operators regarding the logistics of housing the people they are smuggling, such as the time
the smuggled people will be dropped off or picked up, a description of the vehicle transporting
the smuggled undocumented aliens, the number of persons in transit, the anticipated duration
of their stay, and how much and when the stash house operator will be paid.

j. Human smugglers often keep the names, addresses, and telephone
numbers of their associates on their digital devices. Human smugglers often keep records
of meetings with associates on their digital devices, including in the form of calendar
entries and location data, such as GPS information, other locational information, and
identifying information about the smuggler and co-conspirators and the location of
previous human smuggling transactions or stash houses, and/or the identity or whereabouts
of smugglers and co-conspirators involved in human smuggling.

k. Subscriber Identity Module (SIM) cards also known as subscriber
identity modules are smart cards that store data for certain cellular telephone
subscribers. Such data includes user identity, phone number, network authorization data,
personal security keys, contact lists, and stored text messages. Dependent on the cellular

device, information on a SIM cards can be collected as evidence as to the operator use of

 
 

Do CO SD DW te BP WD DN pe

NM MB NB BD KB BRD ND ORD ORO wm wet
oO ~~ DW tT S&F WH NH Re SDS Oo BH HS HR wr BB WH LP KF

 

 

Case 2:19-mj-10884-RBM Document 1 Filed 09/26/19 PagelD.10 Page 10 of 20

that particular cellular telephone. SIM cards may be transferrable between different
cellular/mobile telephones. Human smugglers and their co-conspirators sometimes will
replace the SIM (memory) cards in their cellular or mobile phones as a means to avoid
detection.

11. Based upon my training and experience, consultations with law enforcement
officers experienced in human smuggling investigations, and all the facts and opinions set
forth in this affidavit, I know that cellular/mobile telephones and SIM cards may and often
do contain electronic records, phone logs and contacts, voice and text communications,
and data such as emails, text messages, chats and chat logs from various third-party
applications, photographs, audio files, videos, and location data. This information can be
stored within disks, memory cards, deleted data, remnant data, slack space, and temporary
or permanent files contained on or in the cellular/mobile telephones.

FACTS AS TO THE ALIEN SMUGGLING EVENT

12. According to a report prepared by Supervisory Border Patrol Agent John
Saracco, on July 31,2019, Agent Saracco was patrolling the S2 Highway north of Ocotillo,
California. He previously had responded to that area to assist other Agents with an alien
smuggling event. At approximately 4 p.m., he was contacted via Service radio that there
were two vehicles traveling north on S2 in tandem. The two vehicles were a 2015 gray
Volkswagon Jetta bearing California license plate 8JNT682 (the Jetta) and a silver Honda
Accord bearing California license plate 7XJF873 (the Accord). The Jetta had an alert for
alien smuggling.

13. Approximately 20 minutes after receiving the Service call, Agent Saracco
observed the two vehicles pass by his location. Agent Saracco was in a marked Border
Patrol vehicle but was near mile marker 32, off of the road and concealed behind some
brush. He noticed the Jetta and Accord were traveling unusually close together. He noticed
the Jetta was in front of the Accord.

14. Agent Saracco followed both vehicles for approximately 10 miles. During

that time, he noticed the vehicles maintained a distance of approximately 100 feet without

6

 
 

Oo © ~s DH tHe F&F WH BH

MN N NN NY KH WH hb B&B Be eB Be me em ee
oO =F HO tH BP Nl | Um OOlUlUlUCOCOUlUlUOU DUG OU ODL Ke ll

 

 

 

 

Case 2:19-mj-10884-RBM Document1 Filed 09/26/19 PagelD.11 Page 11 of 20

a variance. Given the vehicles were traveling in tandem, the Jetta had an alert for alien
smuggling, and Agent Saracco already was involved in an alien smuggling event earlier in
the day on the S2 Highway, Agent Saracco was suspicious that the Jetta and Accord were
involved in another smuggling event.

15. After following both the Jetta and Honda for approximately 10 miles from a
distance, Agent Saracco decided to close the gap and run the plate for the Accord. The
plate for the Accord was registered out of Compton, California, Agent Saracco noted that
Compton, California was out of the area and also that, in recent months, Border Patrol had
been seeing vehicles associated with alien smuggling registered out of Compton, California
in his area of operation. And so, Agent Saracco became even more suspicious that the Jetta
and Accord were involved in a smuggling event.

16. Agent Saracco performed a vehicle stop on the Accord. The driver of the
Accord yielded. As Agent Saracco approached the Accord, he noticed four individuals
inside it. He identified himself as a Border Patrol Agent and questioned all four
individuals. The driver, later identified as Erika Ortis (Orits), stated that she was a U.S.
citizen. The other three occupants — all males —just stared at Agent Saracco blankly. Agent
Saracco asked them about their citizenship again and they did not answer. Agent Saracco
assumed they were here illegally and then placed them under arrest. These individuals
later were identified as Juan Aguillares-Delgado (Aguillares), Ramiro Gonzalez-Madrigal
(Gonzalez), and Brigido Jose Villa-Mota (Villa).

17. According to a report prepared by Border Patrol Agent Philip Smith, Agent
Smith performed a vehicle stop on the Jetta. The driver of the Jetta yielded. When Agent
Smith approached the car, he identified himself as a Border Patrol Agent to the driver, later
identified as Juan Garcia-Sanchez (Garcia). Agent Smith questioned Garcia about his
citizenship. Garcia responded that he was a lawful permanent resident (LPR) and presented
his LPR card. Agent Smith then was informed that the occupants in the Jetta were being

arrested for a smuggling event. He then arrested Garcia for the smuggling event.

 
o Oo sD HH S&F WH WH

NM NM HN MB BY RD RD RR Rm me a es pe
So ~~ HO Go fF WY NM KF OT CBO wo HN HR A FP WHY NY KS S&S

 

 

Case 2:19-mj-10884-RBM Document 1 Filed 09/26/19 PagelD.12 Page 12 of 20

18. The occupants in the Jetta and Accord were transported to the Border Patrol
Station at the 86 Checkpoint for further processing. During processing, Agents identified
the following items — Target Phones 1 through 3 from Garcia, and Target Phone 4 from
Ortis, as well as phones from Aguillares, Gonzalez, and Villa. On or about July 31, 2019,
each individual signed a Property Inventory Form acknowledging their respective cell
phones as their property.

Erica Ortis:

19. As to Ortis, she was interviewed by Border Patrol Agents Tidd and Sandoval.
She was read her constitutional rights per Miranda, stated she understood those rights, and
agreed to speak with the Agents. Ortis stated that she worked as a house cleaner and sold
various items at swap meets in Mexico. She claimed that, while attending a swap meet
three weeks ago, she spoke with a man she identified as “Refugio.” She claimed that
Refugio frequently attended the swap meets but that he did not sell anything. She said that
Refugio offered her a job to transport illegal aliens from the border to Los Angeles. Ortis
said that she initially declined. Ortis then stated that, last week, she again was selling items
at the swap meet. She spoke with Refugio again and he offered her the smuggling job.
Ortis claimed she needed the extra monies to help with her sick mother’s medical bills and
so she accepted the job. On the morning of July 30, 2019, she left her home and drove to
Tijuana, Mexico to find out the details of the job. Refugio told her that she would be
picking up four illegal aliens outside of Ocotillo, California and driving them to downtown
Los Angeles, California near an area that sells pinatas. On completion, she would receive
$6,000.

20. Ortis stated that, at 2:00 p.m. on July 31, 2019, she arrived in Ocotillo. She
began to slowly drive through the area where she was told the illegal aliens were going to
be. As she exited Ocotillo, she saw three individuals exit bushes and wave her down. She
said that she knew these individuals were the people she was supposed to pick up. Once
ali three individuals were in the car, she proceeded to drive north on S2 until she was

stopped.

 
 

Oo © ~s DH tra ff WH NHN

NY NM NN NM NM NY ON ON PPS BS BP BP BP Pl Re Se
oO “sD DH th BP WH NK CS Oo wo HN DH HH SF WH HY FS

 

 

Case 2:19-mj-10884-RBM Document1 Filed 09/26/19 PagelD.13 Page 13 of 20

21. When asked about the Jetta traveling in tandem with her, Ortis initially said
that she had no involvement with the driver of the Jetta. The Agents then concluded the
interview. However, after Agent Tidd started to escort Ortis from the interview room, Ortis
told him that she did “know the other car.” She then was brought back into the interview
room and re-advised of her constitutional rights per Miranda. Ortis then said that she knew
the driver of the Jetta, whom she identified as Garcia. She said that Garcia was the ex-
boyfriend of her daughter. Ortis said that she asked Garcia to guide her on the trip. She
said that they were going to go in one car but they ended up taking two cars when Ortis
learned the smuggling event would involve four aliens. Ortis claimed that Garcia was
traveling in front of her the whole trip. She said that they were in constant communication
over their phones during this trip. Ortis said that she had not discussed what she would
pay Garcia but that she would give him money once they finished with the smuggling
event. Ortis claimed that Garcia knew that she was transporting illegal aliens and that he
was acting as a scout to help her with the smuggling event.

Juan Garcia-Sanchez: |

22. As to Garcia, he was interviewed by Border Patrol Agents Raymond Herrera,
Alex Vera, and Tony Simons. Garcia was read his constitutional rights per Miranda, stated
he understood those rights, and agreed to speak with the Agents. Garcia stated that he was
in debt. He said that he went to Tijuana, Mexico on the day before his arrest. He met up
with Ortis there. He claimed Ortis only was an acquaintance and that he knew her because
he previously was in a relationship with her daughter. He said that he stayed in Ortis’
house in Tijuana. On the date of their arrest, they came north through the San Ysidro,
California port of entry in the same car. They went to pick up Ortis’ vehicle in Chula Vista.
They separated for approximately three hours. Garcia then received a call from Ortis who
told him that she wanted to take something north and wanted him to accompany her. Garcia
said that he had his suspicions that it was something illegal but he did not ask questions.
Garcia stated that Ortis told him to drive north on S2 near Ocotillo, California. He said

that Ortis called him to ask if he had seen a checkpoint while driving up S2 and if anyone

9

 
 

oO co “I DH OF FPF WD Ne

NS NM BRB NH NH BR ON BRD ODN wm i i a a a i
Co ~~) ON UO FSP WH NY eS OCOOUL CUCU UN Or UU SPLULULL ULL ULE CUD

 

 

Case 2:19-mj-10884-RBM Document 1 Filed 09/26/19 PagelD.14 Page 14 of 20

was there. Garcia told her that.no one was at the checkpoint. Garcia said that he continued
to drive north until Ortis eventually caught up with him and began following him. He said
that they were headed north to Los Angeles, California but that he was not sure where Ortis
was going. |

23. Garcia then said that what he was stating before was partially false. Garcia
admitted that he was guiding and scouting for Ortis. He claimed that he knew she had
something illegal in her car. He said that, even though he did not ask Ortis, he assumed
that she was smuggling illegal aliens. Garcia said that he knew he was going to guide and
scout on 82 after Ortis already picked up the illegal aliens and when they were near the
Golden Acorn Casino. He said that they did not discuss what he would get paid but that
Ortis promised to pay him for being a guide.

24, On August 28, 2019, a grand jury returned a four-count Indictment, charging
Ortis and Garcia with Conspiracy to Transport Certain Aliens, in violation of 8 U.S.C. §
1324(a)(1)(A){ii) and (v)(1), and Transportation of Certain Aliens and Aiding and Abetting,
in violation of 8 U.S.C. § 1324(a)(1)(A)(ii) and (v)(D. Both defendants have pled not
guilty.
Raudel Aguillares-Delgado

25. Aguillares was interviewed as a material witness. He admitted to being a
citizen and national of Mexico without legal documents to enter or remain in the United
States. He admitted that he previously was ordered deported and was removed. Aguillares
said that he was from Tepic, Nayarit, Mexico. He said that he left Tepic approximately
two weeks ago with the intention to cross illegally into the U.S. He said that, once he
arrived in Mexicali, he met an unknown male in the street. He said that this man asked
him if he needed help to cross into the U.S, Aguillares said that this man was going to
charge him 5,000 Mexican pesos to use one of his “clavos.” Aguillares said that he was
instructed to hide in the cargo area of a semi-truck parked in-the checkpoint in Mexicali.
Aguillares said that he then was arrested at the Calexico, California port of entry. He then

was sent back to Mexico the following day.

10

 
 

Oo CO sD Ww SF WH NHN

NM NHN NN NM YN NY KN Ne Se Se el Sl
oo Ss OHO Oh FS OH NY Sl UCU OOlUCNCOCOUUClCUCONUUN UO OlUlUBALUWwL ODN CS

 

 

Case 2:19-mj-10884-RBM Document 1 Filed 09/26/19 PagelD.15 Page 15 of 20

26. Aguillares said that he was thinking of going back to Tepic but decided to go
to Tecate. There, he stayed with some family members. While in Tecate, he found another
unknown smuggler who was going to charge him $7,000 U.S. dollars on arriving to Los
Angeles, California. He said that he met the smuggler by the park and the bus station. He
said that he was told to go back to his family and to wait for further instructions.

27.  Aguillares said that, on July 31, 2019, he was picked up from his family’s
house by an older male subject driving a red small sedan. He was taken to an unknown
ranch in which he met the two other subjects who were with him at the time of his arrest.
Aguillares said an unknown foot guide came and told them to follow him. He said that
they all walked for approximately four hours until they reached the border fence.
Aguillares said that they climbed over the fence except for the foot guide. Aguillaries said
the foot guide instructed them to walk until they arrived at a ranch. Agullares said that
they were instructed that there was a car that would pick them up at the ranch. Aguillares
said that, once they arrived at the ranch, a white or gray car driven by a female came and
picked them up. Aguillares said that he got into the back seat of the car and then they later
were pulled over by Border Patrol. When shown six-pack line-ups that including Ortis and
Garcia, he was unable to identify anyone.

Ramiro Gonzalez-Madrigal:

28. Gonzalez was interviewed as a material witness. He admitted to being a
citizen and national of Mexico without legal documents to enter or remain in the United
States. He stated that he has been arrested by Border Patrol multiple times with his last
arrest in 2008. He said that, on June 7, 2019, he left his hometown in Michoacan, Mexico.
He said that he was a police officer and that he feared for his life because the Guadalajara
cartel was after him. He said that he hired a man to get him to the next town undetected.
He said that he then stayed at a friend’s house for several days. He then left for Morelia,
where he also stayed for several days. On July 17, 2019, he left for Tijuana. He then stayed
with his sister-in-law there. He said that, approximately ten days ago, he went to apply for

entry at the San Ysidro, California port of entry. He said that, after applying, he could not

Il

 
 

Oo 6c ~ Dw A BP WH NY

Be BM BR BB BR OND BRD ROOD eee ei eee
eo ~~) BN OH BH WwW NY KF SGD Oo Oo > HD tr fF WH NH KS S&S

 

Case 2:19-mj-10884-RBM Document 1 Filed 09/26/19 PagelD.16 Page 16 of 20

wait any longer and so he contacted a person to smuggle him into the U.S. He said that,
on Friday, July 26, 2019, he and some other individuals walked many hours during the
night. He said that they jumped the international border wall and were guided by a coyote.
He said that, after a few hours of walking through the mountains, they reached a small
paved road. He said that a big van pulled up and picked them up to transport them to a
small town. Gonzalez said’a driver dropped them off in a small trailer. He said that the
others in the group were taken by the smugglers and he was left alone. He said that he
decided to look for work.

29. Gonzalez claimed that, around 9 a.m. today, a gray car arrived just as he
happened to be walking. Gonzalez said a female was driving the car. Gonzalez said that
the female asked him if he wanted to work and he replied, “yes.” Gonzalez said that the
woman told him the job would entail cutting grass in Ocotillo. Gonzalez described the
woman as being overweight, but he could not provide any other details. He said the female
driver had three other passengers with her along with an acquaintance — Villa - from his
hometown. Gonzalez said that the female drove for about 20 minutes until Border Patrol
arrested them. Gonzalez said that he was going to pay $7,000 to be smuggled into the U.S.
and that his final destination was Los Angeles, California. When showed a photographic
line-up, he identified Ortis as the driver of the car. He was unable to identify anyone from
another photographic line-up that included Garcia-Sanchez.

Brigido Villa-Mota:

30. Villa was interviewed as a material witness. He admitted to being a citizen
and national of Mexico without legal documents to enter or remain in the United States.
He said that he left him home in Michoacan around June 25, 2019 and traveled by bus to
Morelia, Mexico. He said that he stayed and worked in Morelia for approximately two
weeks. He said that he left Morelia around July 16, 2019 and then traveled by bus to
Tijuana, Mexico. He said that he arrived in Tijuana around July 19, 2019. While in
Tijuana, his intention was to enter the U.S. legally. But, he talked to a friend with the same

intention. He was told it would take months to get an appointment. So, he decided to try

12

 

 
 

 

oO So sO Ww BR WH Ne

NM NY MN KN KN NN KN BS eS eS eS eS eS St Ol Sl Ell
oOo “ws DH OG Ff WH NH FF DGD OO CO HS DH Hm BP WH HY KF S&S

 

 

Case 2:19-mj-10884-RBM Document 1 Filed 09/26/19 PagelD.17 Page 17 of 20

and cross into the U.S. illegally. Villa said that he then stayed with a friend for about two
weeks in Tijuana. He said that his friend Javier got him in touch with an unknown
smuggler.

31. Villa said that, on Sunday, July 28, 2019, a smuggler called him. The
smuggler let him know when he was going to cross. Villa stated that he along with four
other individuals were picked up at an Oxxo gas station. They were driven for
approximately two to three hours to a house. Villa said that he was at the house for a short
period of time and then he was driven to the border. He said that he jumped the border
fence in the early morning hours of July 29, 2019. He said that the four other individuals
along with a foot guide were with him. Villa said that they walked for a day and a half
through desert and brush to get to the highway. Villa told them to wait at the highway.
Villa stated that they waited for approximately 40 minutes. He said that a man driving an
SUV stopped and picked them up and then dropped him off in Ocotillo.

32. Villa said that the driver of the car he was arrested in had stopped and asked
him if he wanted to work in Los Angeles. He said he agreed to do so but then was arrested
by Border Patrol. When shown six-pack line-ups that including Ortis and Garcia, he was
unable to identify anyone.

Pertinent Information on the Target Phones and Devices

33. Based upon my experience and training, consultation with other law
enforcement officers experienced in alien smuggling investigations, and all the facts and
opinions set forth in this affidavit, I believe that Target Phones 1 through 4 were used to
coordinate between the human smugglers as well as the smuggled aliens with human
smugglers and/or their go-betweens regarding the conspiracy to transportation of aliens,
and for aiding and abetting of illegal entries. Ortis stated that both she and Garcia
communicated via their phones — Target Phones 1 and 4 — during the smuggling event.
All three material witnesses had their phones on them and thus would have utilized these
phones as part of their journey from Mexico into the United States — particularly given that

they had to coordinate with family members, friends and smugglers. As indicated above,

13

 
 

oOo Oo 4 DN Ww BP WwW WN

SS MM NH BM BN BR OND ORDO OE i a
Oo sD DH tt SF WwW HY KS CS Or HS DH NH FSF DW NY KF

Case 2:19-mj-10884-RBM Document 1 Filed 09/26/19 PagelD.18 Page 18 of 20

Villa stated that a smuggler called him. I believe that recent calls made and received,
telephone numbers, contact names, electronic mail (email) addresses, appointment dates,
text messages, pictures and other digital information are stored in the memory of cellular
phones and SIM cards may identify other persons — i.e., human smugglers -- involved in
alien smuggling activities. Based upon my experience and training, consultation with other
law enforcement officers experienced in alien smuggling investigations, and all the facts
and opinions set forth in this affidavit, I believe that information relevant to the smuggling
activities of Ortis, Garcia, the material witnesses and their co-conspirators, such as
telephone numbers, made and received calls, contact names, electronic mail (email)
addresses, appointment dates, messages, pictures and other digital information are stored
in the memory of Target Phones 1 through 4 described herein.
METHODOLOGY

34, It is not possible to determine, merely by knowing the cellular/mobile
telephone’s make, model and serial number, the nature and types of services to which the
device is subscribed and the nature of the data stored on the device. Cellular/mobile
devices today can be simple cellular telephones and text message devices, can include
cameras, can serve as personal digital assistants and have functions such as calendars and
full address books and can be mini-computers allowing for electronic mail services, web
services and rudimentary word processing. An increasing number of cellular/mobile
service providers now allow for their subscribers to access their device over the internet
and remotely destroy all of the data contained on the device. For that reason, the device
may only be powered in a secure environment or, if possible, started in “flight mode” which
disables access to the network. Unlike typical computers, many cellular/mobile telephones
do not have hard drives or hard drive equivalents and store information in volatile memory
within the device or in memory cards inserted into the device. Current technology provides
some solutions for acquiring some of the data stored in some cellular/mobile telephone
models using forensic hardware and software. Even if some of the stored information on

the device may be acquired forensically, not all of the data subject to seizure may be so

14

 

 

 
 

Oo C68 “1 DW tA S&P W NHN

NM NM Bw NY ww NY WY NR RR Re BRB ROS eel ee
ao ~) OO Uw B&B WwW hS re © CO . YS DH Ww HB WH BS —

 

 

Case 2:19-mj-10884-RBM Document1 Filed 09/26/19 PagelD.19 Page 19 of 20

acquired. For devices that are not subject to forensic data acquisition or that have
potentially relevant data stored that is not subject to such acquisition, the examiner must
inspect the device manually and record the process and the results using digital
photography. This process is time and labor intensive and may take weeks or longer.

35. Following the issuance of these warrants, I will collect Target Phones 1
through 4 and subject them to analysis. All forensic analysis of the data contained within
the telephones, and memory cards will employ search protocols directed exclusively to the
identification and extraction of data within the scope of this warrant.

36. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to these warrants may require a range of data analysis techniques, including

manual review, and, consequently, may take weeks or months. The personnel conducting

| the identification and extraction of data will complete the analysis within ninety (90) days,

absent further application to this court.

CONCLUSION

37. Based on all of the facts and circumstances described above, I believe that
probable cause exists to conclude Target Phones 1 through 4 were used to facilitate the:
criminal offenses identified herein by transmitting and storing data, specifically that
described in Attachment B, which constitutes evidence of crimes and property used in the
commissions of crimes of Title 8, United States Code, Sections 1324(a)(1)(A)(ii) and (v)()
— Conspiracy to Transport Aliens in the United States; and, Title 8, United States Code,
Section § 1325(a)(1) and Title 18, United States Code, Section 2 -- Improper Entry and
Aiding and Abetting. I also believe that probable cause exists to believe that evidence,
fruits and instrumentalities of illegal activity committed by Ortis, Garcia, the material
witnesses and their co-conspirators continues to exist on Target Phones 1 through 4 as
described in Attachments A-] through A-4 because the phones have been stored in a secure

location. Therefore, I respectfully request that the Court issue these warrants.

I swear the foregoing is true and correct to the best of my knowledge and belief.
15

 
 

eo S&S SD Ww SF W NB

Se NY NY HN NH NY NB NR Rw Re eRe SO a
oo a DH MH FF WwW HY FP SG Owe Hs DH mA BR WwW HH FS oo

 

Case 2i19-mj-10884-RBM Document1 Filed 09/26/19 PagelD.20 Page 20 of 20

Miguel Floresy *)
Border Patrol Agent

U.S. Border Patrol

ft
Subscribed and sworn to before me this b= day of September, 2019.

The H6norable Ruth Bermudez Montenegro
United States Magistrate Judge

16

 

 
